Citation Nr: 1455870	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-46 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hamstring disability.

2.  Entitlement to an initial compensable rating for scars, residuals of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1982 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  The matter was subsequently transferred to the St. Petersburg, Florida RO.  

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Veteran also submitted additional evidence in August 2014, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, at the August 2014 Travel Board hearing, the Veteran testified that he has a standing appointment with Dr. B.K. every 90 days to assess his carcinomas.  Specifically, he stated that his scars, which have resulted from multiple biopsies and excisions, have gotten bigger and he has loss of skin in the area of the scars.  He also stated that his scars are painful at times.  The Veteran submitted treatment records from Dr. B.K. dating from January 2010 to May 2014 which indicate recent biopsies and excisions.  Dr. B.K.'s records also indicate that the Veteran was advised that he may experience scars as a result of the excisions.  However, the exact sizes of the resulting scars were not recorded.  The Veteran was last afforded a VA examination in July 2008, prior to the Veteran's recent biopsies and excisions.  The July 2008 VA examination also noted that there was no loss of skin over the scars.  As there is evidence of possible worsening since the last VA examination, the Veteran should be afforded a new VA examination to determine the current severity of the current disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Second, the Veteran was afforded a VA examination in July 2008 where the examiner noted the Veteran's history of an injured left hamstring muscle in 2004, during active service.  Recurrent pain and current physical therapy were noted.  On examination, the examiner noted no abnormalities of the left or right hamstring muscle and grade 5 muscle strength.  

As the examiner noted, there is evidence of an in-service injury to the Veteran's left hamstring muscle.  There is also evidence that the Veteran underwent physical therapy sessions while deployed and once he returned stateside.  However, there are no VA medical records from his physical therapy sessions at a Miami VA facility.  As there is evidence of relevant missing treatment records, they should be obtained on remand.  

Further, the Veteran stated that his hamstring disability may be secondary to his service-connected plantar fasciitis and/or Pyriformis syndrome.  The Veteran has not been provided notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Third, there is evidence that Dr. W.L. treated the Veteran for orthopedic disabilities.  The record indicates that the RO requested such records on two occasions.  However, there are no records from Dr. W.L. of record.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  Also, since the Veteran stated that he has a standing appointment with Dr. B.K. every 90 days, up to date records from Dr. B.K. should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that addresses how to substantiate a claim for service connection on a secondary basis.  

The Veteran stated that his hamstring disability may be secondary to his service-connected plantar fasciitis and/or Pyriformis syndrome

2.  Obtain VA treatment records pertaining to the Veteran, including those from the Miami VA facility, and associate them with the electronic claims folder.  

The Veteran testified that he received physical therapy at a Miami VA facility until he could no longer commute there due to work obligations.  See Board Hearing Transcript, pp. 9-10.

3.  Contact the Veteran and request that he provide or authorize the release of records from Drs. W.L. and B.K. (from May 2014 to present) and any other private facility where the Veteran has been assessed or treated for his hamstrings or basal cell carcinomas.  See BVA hearing, p. 5; RO letter to Dr. W.L., M.D. dated March 1, 2011.

4.  Then, schedule the Veteran for a VA examination.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinions.  The examiner is asked to offer opinions as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hamstring disabilities began in or are related to active service.

(b)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hamstring disabilities are caused by the Veteran's service-connected plantar fasciitis or Pyriformis syndrome.

(c)  Whether it is at least as likely as not that any diagnosed bilateral hamstring disabilities are aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected plantar fasciitis or Pyriformis syndrome.

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's bilateral hamstring disabilities found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected plantar fasciitis or Pyriformis syndrome.

The Veteran testified that he experienced a right hamstring rupture with muscle loss and tears with respect to the left hamstring.

The examiner should provide a complete rationale for the conclusions reached.  

5.  Schedule the Veteran for an examination to determine the current severity of his scars, residuals of basal cell carcinomas.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.

The examiner should include information pertaining to the size of the scar(s) and whether they are deep, linear, superficial, unstable, painful, or cause functional impairment.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




